Marvel, J.,
delivered the opinion of the Court.
We are of the opinion that a nonsuit should be granted in this case.
The plaintiff has failed to sustain the allegations in his narr ; and the evidence has shown that there is not such privity between the parties to this cause that there can be a recovery in this form ■of action.
It is alleged in the narr that the defendant was a tenant. That has not been sustained by the evidence adduced on the part ■of the plaintiff; on the other hand, it appears that the plaintiff was at the time of the commission of this act of cutting the trees, the equitable owner of the land. Under the decisions in this State, the title of the purchaser at a Sheriff’s sale begins on the day of purchase. He then has an equitable title, his legal title not being •complete until the confirmation, and the delivery of the deed by the Sheriff. The defendant was not the legal owner of the land, and there was no such privity between the parties, plaintiff and defendant, as that the plaintiff could recover in this action; because the plaintiff simply possessed the equitable title and could not recover under the statute. Rev. Code, 665.
*221As such privity does not exist between the parties as will enable the plaintiff to recover in this form of action, let a nonsuit be entered.